Dear Sen. Sevario:
You have requested the opinion of this office concerning whether the Lafourche Basin Levee District is authorized by law to appoint its own attorney.
R.S 38:305, which was enacted by Act 785 of 1985, provides:
  Each levee board and levee drainage board for a levee district or levee and drainage district may employ one or more attorneys to represent it and to offer advice and assistance of a legal nature and one or more engineers. The salary of each attorney shall be determined by the board.
Your request points out that this provision may be in conflict with R.S. 16:2 (A) which provides that the District Attorney shall be legal counsel to state boards and commissions domiciled in his judicial district. There is also potential conflict with the provisions of R.S.42:261 and 263 which deal with representation of state boards and commissions and with procedures for appointment of special counsel when a "real necessity" exists.
Previous opinions of this office have uniformly held that R.S. 38:305
which was specifically enacted to empower levee boards to employ counsel supercedes any conflicting provisions of the more general statutes, R.S.16:2 (A) and R.S. 42:261. Attorney General's Opinions 89-249, 83-322, 80-232 and 80-1580. It is also significant that R.S. 38:305 in its present form is the latest expression of the legislative will on this subject and therefore should be given effect where in conflict with previous enactments.
Therefore, the levee district is free to employ counsel of its own choice and does not require the approval of the Attorney General. I trust that this answers your inquiry. Please advise if we can be of any further assistance.
Sincerely,
                             WILLIAM J. GUSTE, JR. Attorney General
                             BY: ____________________________ GLENN R. DUCOTE Assistant Attorney General
GRD:012